Citation Nr: 1031720	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  08-26 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increase evaluation for scars, status post 
pilonidal cyst removal, currently evaluated as noncompensable.

2.  Entitlement to service connection for a back condition 
secondary to service-connected residuals of gunshot wound of the 
right buttocks.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
in Cleveland, Ohio.

The Board notes that the Veteran testified at a decision review 
officer (DRO) hearing at the Cleveland, Ohio, RO, in November 
2009.  The transcript of the hearing is of record and has been 
reviewed.

The Board notes that the record does not indicate, nor does the 
Veteran claim that his current back disorder is directly related 
to his active duty service.  As such the Board will only address 
the issue of secondary service connection with respect to the 
Veteran's back disorder.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected scars, status post pilonidal 
cyst removal, measure no larger than 3 cm by 1 mm; is tender or 
painful on examination, but is not unstable, or deep; and has not 
caused any limitation of motion or function of the affected part.

2.  The competent evidence fails to demonstrate that the 
Veteran's back disorder is related to or chronically worsened by 
his service-connected residuals of a gunshot wound, right 
buttock.




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating, no greater than 10 
percent, for a scar, status post pilonidal cyst removal have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 
4.118, Diagnostic Codes 7801-7805 (2008).

2.  A back disorder is not proximately due to or aggravated by a 
service-connected disability.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2008); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the 
letter dated in April 2007 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
The letter also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well as 
what information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The April 2007 letter provided 
this notice to the Veteran.  

The Board observes that the April 2007 letter was sent to the 
Veteran prior to the September 2007 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this regard, the notice provided in the April 2007 
letter fully complied with the requirements of 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b) (2008), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2008).  In this regard, the Veteran's VA 
treatment records are associated with the claims folder.  The 
Board notes that the Veteran's service treatment records have 
been lost.  However, as further noted below, the Veteran's claims 
are for an increased rating and a secondary service connection 
claim.  Both claims can be adequately addressed without a review 
of the Veteran's service treatment records.  

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2008); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded a 
compensation and pension (C&P) examination in August 2007.  
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  Additionally, an examination for 
rating purposes should contain sufficient detail and reflect the 
whole recorded history of a Veteran's disability, reconciling the 
various reports into a consistent picture.  See Schafrath v. 
Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2009).  
As noted below, the Board finds that the VA examination and 
opinion obtained in this case are more than adequate, as they are 
predicated on a full reading of VA treatment records in the 
Veteran's claims file.  The examiner considers all of the 
pertinent evidence of record and provides a complete rationale 
for the opinion stated, relying on and citing to the records 
reviewed and a thorough examination is provided with regard to 
the Veteran's increased rating claim.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination and opinion with respect to the issues on appeal has 
been met.  38 C.F.R. § 3.159(c) (4) (2009).

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.

Analysis

I.  Increased Rating-Pilonidal Cyst

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2009). 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending and, consequently, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the Veteran's service- connected 
disability.  The Board has found nothing in the historical record 
that would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations, 
except as noted below, that would warrant an exposition of the 
remote clinical history and findings pertaining to the disability 
at issue.

Initially, the Board notes that 38 C.F.R. § 4.118 was amended 
during the pendency of this appeal.  73 Fed. Reg. 54,708-54,712 
(October 23, 2008).  However, the Board observes the amended 
criteria are only applicable to "applications for benefits 
received by VA on or after October 23, 2008."  Id. at 54,708.  
Thus, there is no impact on the Veteran's current claim for 
benefits, which was received by VA in October 2006.

The Veteran's disability has been rated as noncompensable under 
Diagnostic Code (DC) 7803.  However, as will be further explained 
below, the Board finds that the Veteran's scar would be more 
appropriately rated under Diagnostic Code 7804 and assigned a 10 
percent disability rating.

The Board notes initially, that there are various diagnostic 
codes that are applicable to scars not located on the head, face, 
or neck, and each diagnostic code should be evaluated to 
determine its applicability.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7801 through 7805.

Diagnostic Code 7801 directs that scars other than on the head, 
face, or neck that are deep or cause limited motion are evaluated 
as 10 percent disabling for areas exceeding 6 square inches, 20 
percent disabling for areas exceeding 12 square inches, 30 
percent disabling for areas exceeding 72 square inches, and 40 
percent disabling for areas exceeding 144 square inches.  Notes 
following the rating criteria explain (1) scars in widely 
separated areas, as on two or more extremities or on anterior and 
posterior surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, and 
(2) a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7802 provides that scars other than head, face, 
or neck scars that are superficial and do not cause limited 
motion will be rated as 10 percent disabling for areas of 144 
square inches or greater.  Notes following the rating criteria 
explain (1) scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of the 
extremities or trunk, will be rated separately and combined in 
accordance with 38 C.F.R. § 4.25, and (2) a superficial scar is 
one not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118 (2008).

Diagnostic Code 7803 notes that unstable superficial scars are 
evaluated as 10 percent disabling.  Note (1) following indicates 
that an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2) 
indicates that a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. Part 4 (2008).

The next criteria, that of Diagnostic Code 7804, provides that 
superficial scars that are painful on examination are rated as 10 
percent disabling.  Note (1) following states that a superficial 
scar is one not associated with underlying soft tissue damage.  
Note (2) states that a 10 percent evaluation will be assigned for 
a scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation (See 38 
C.F.R. § 4.68 of this part on the amputation rule).

Finally, Diagnostic Code 7805 directs that other scars shall be 
rated on the limitation of function of the affected part.  38 
C.F.R. § 4.118 (2008).

As noted above, the Veteran is currently rated under DC 7803 for 
a scar associated with his pilonidal cyst that was removed in 
1966.  According to the Veteran's August 2007 C&P examination 
report, the Veteran reported that he suffers from flare-ups of 
the cyst formation in the tailbone that consist of drainage mixed 
with blood.  The Veteran stated that it flares-up several times a 
year and in fact he noted that he had suffered a flare-up just 
two weeks before the examination.  The Veteran further noted, 
however, that he had not received any treatment for the cyst in 
the previous twelve months.  Upon examination it was noted that 
the Veteran had an area 2 cm by 3 cm that is tender to the touch 
and slightly edematous.  Specifically there are two scars in the 
area, one measures 2 cm by 1 mm and the other measures 3 cm by 1 
mm.  The examiner further noted that there was no erythema and no 
drainage.  The scars appeared well healed, stable, not 
significantly raised or elevated and still intact, but slightly 
hypopigmented.  

Based on the foregoing evidence, the Veteran's scars were tender 
to the touch upon examination.  As such, the Board finds that the 
Veteran suffers from a superficial scar that is painful upon 
examination which warrants a 10 percent disability rating.  See 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

However, in consideration of the above evidence, the Board finds 
that the criteria has not been met for a higher evaluation under 
the Diagnostic Codes 7801, 7802, 7803, and 7805 for the Veteran's 
residual scar.  In this regard, the scar is superficial, not 
deep, and not associated with soft tissue damage.  Similarly, 
there is no evidence that the scar has impacted the Veteran's 
functioning ability or limited his range of motion in any 
capacity.  Also, the scar does not approach the area size needed 
for a compensable evaluation.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7802, 7803, and 7805 (2008).

Finally, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the 
Court held that the determination of whether a Veteran is 
entitled to an extra-schedular rating under 38 C.F.R. § 3.321(b) 
is a three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate."  In other words, 
the Board must compare the level of severity and symptomatology 
of the Veteran's disability with the established criteria found 
in the rating schedule for that disability; if the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule.  Id.

The Board notes that there is no evidence of record that the 
Veteran's scar, status post pilonidal cyst removal warrants a 
higher rating, than herein assigned, based on an extraschedular 
basis.  38 C.F.R. § 3.321(b) (2009).  Any limits on the Veteran's 
employability due to his claimed disability have been 
contemplated in the current rating.  The evidence also does not 
reflect that the Veteran's disability has necessitated any 
frequent periods of hospitalization or caused marked interference 
with employment.  Indeed, the August 2007 C&P examination report 
notes that the Veteran has been retired for many years and that 
he had not in the previous year sought any medical treatment for 
his disability.  Thus, the record does not show an exceptional or 
unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this case, 
the Board is not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2009) for 
consideration of the assignment of an extraschedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Under the above circumstances, the Board finds that the evidence 
is in favor of the Veteran's claim for an increased evaluation 
for scars, status post pilonidal cyst removal, for the entire 
appeal period, but a preponderance of the evidence is against a 
higher evaluation than the 10 percent disability rating that is 
assigned herein.  Additionally, the Board has considered the 
benefit of the doubt rule and determined that the claim must be 
granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Service Connection-Back Condition

The Veteran has, in his notice of disagreement, limited his 
appeal to service connection as secondary to a service connected 
disability.

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to or 
the result of a service-connected disease or injury or that a 
service-connected disease or injury has chronically worsened the 
disability for which service connection is sought.  38 C.F.R. § 
3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be 
met by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  However, lay persons can provide an eye-witness 
account of a Veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence 
concerning manifestations of a disease may form the basis for an 
award of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).

The record reflects that the Veteran does not have the requisite 
medical expertise to diagnose his claimed disorder or render a 
competent medical opinion regarding its cause.  Thus, competent 
medical evidence showing that his claimed disorder is related to 
service connected disability is required.

The Veteran claims that his current back disorder should receive 
secondary service connection to his service-connected residuals 
of gunshot wound of the right buttocks.  As such, it is necessary 
to determine if a back disorder was proximately caused by or 
chronically worsened by the Veteran's service-connected residuals 
of gunshot wound of the right buttocks.

With regard to the issue of secondary service connection, the 
Board notes that while this appeal was pending, VA amended 38 
C.F.R. § 3.310, the regulation concerning secondary service 
connection.  The intent of the amendment is to conform to the 
regulation in Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
decision that clarified the circumstances under which a Veteran 
may be compensated for an increase in the severity of an 
otherwise nonservice-connected condition caused by aggravation 
from a service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).  In this regard, 38 C.F.R. § 3.310 was 
changed to note that aggravation will not be conceded unless the 
baseline level of severity, of the non- service connected 
disability, is established by medical evidence.  The level of 
aggravation will be determined by deducting the baseline level of 
severity, as well as any increase in severity due to the natural 
progress of the disease, from the current level.  The Board notes 
that the competent evidence does not indicate that the Veteran's 
back disability is secondary to the Veteran's service- connected 
residuals of a gunshot wound, right buttock, as such there is no 
need to determine a baseline level.

As previously noted, the Veteran was afforded a C&P examination 
in August 2007.  The Veteran noted by way of history that his 
back started hurting him about 20 years prior to the examination.  
In this regard he suffers from soreness, aching, and tenderness 
and has difficulty standing, walking or getting around.  Upon 
examination there is some limitation of motion noted, which 
increases causing flare-ups upon repetitive motion.  X-rays 
associated with the examination reveal lumbar spine arthritis.  
As such, the examiner diagnosed the Veteran with arthritis of the 
lumbar spine.  The examiner was asked to determine if the 
Veteran's back disability was the result of or chronically 
worsened by the Veteran's service-connected residuals of a 
gunshot wound right buttocks.  In this regard, the examiner 
opined that it is not likely that the Veteran's arthritis of the 
lumbar spine is related to his residuals of a gunshot wound, 
right buttocks disability but rather a naturally occurring 
phenomenon.  

Based on the forgoing evidence, while the medical evidence does 
show that the Veteran currently suffers from arthritis of the 
lumbar spine, the probative evidence dissociates the Veteran's 
currently diagnosed arthritis of the lumbar spine from his 
service-connected residuals of a gunshot wound of the right 
buttock.

Finally the Board notes the Veteran's statements that he suffers 
from a back condition and while the Veteran as a lay person is 
competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence regarding 
diagnosis, including the severity of a disease or disorder, or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (confirming that, 'in 
some cases, lay evidence will be competent and credible evidence 
of etiology').  However, the possibility of a causal relationship 
between one disability and another requires specialized training 
for a determination as to diagnosis and causation, and is 
therefore not susceptible of lay opinions on etiology.  
Only a medical professional can provide evidence of a diagnosis 
or etiology of a disease or disorder.  Thus, the Veteran's 
statements are afforded no probative value with respect to the 
medical question of whether his back disorder is related to his 
service-connected residuals of gunshot wound of the right 
buttocks.

Therefore the preponderance of the evidence is against the 
Veteran's claim of secondary service connection for a back 
disorder.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

An increased evaluation of 10 percent, but no greater, for scars, 
status post pilonidal cyst removal, is granted.

Entitlement to service connection for a back disorder secondary 
to service connected residuals of a gunshot wound, right buttock, 
is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


